Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1 to 7 in the reply filed on July 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 8 and 9 directed to the wiring member of group II non-elected without traverse.  Accordingly, claims 8 and 9 have been cancelled.

Terminal Disclaimer
The nonstatutory double patenting rejection of the previous office action have been overcome by the timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Previous Rejections under 35 U.S.C. §102 and 35 U.S.C. §103
	The previous grounds of rejection over Sue USPGPub 2020/0310153 or Minamisawa USPGPub 2020/0174272 have all been overcome by the inclusion of statements under 35 U.S.C. § 102(b)(2)(C) in the remarks filed July 28, 2022.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art to the claim is Park et al. WO 2018/151388 A1. The prior art taken either singly or in combination fails to teach or reasonably suggest at least the following limitation when taken in context of the claim as a whole: “a magnetic member that returns the movable body to an original position”.
Claims 2-7 depend from claim 1 and are allowed for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872